DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claims 1, 15 and 18, a method), machine, or manufacture, which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
acquiring a value relating to VEGF-A of a subject, wherein the value is a measured value of total VEGF-A in a blood sample, or a value obtained by dividing a measured value of VEGF-A165b in the blood sample by a measured value of total VEGF-A in the blood sample (VEGF-A165b/total VEGF-A), and 
the value suggests prognosis of myocardial infarction of the subject or severity of coronary artery disease of the subject.
Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application. 
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claims 2-14 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-14 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Evaluating claim 15, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:

wherein the value suggests prognosis of myocardial infarction of the subject or severity of coronary artery disease of the subject, 
the subject is a subject after the onset of myocardial infarction, 
it is suggested that the prognosis of myocardial infarction of the subject is poor when the VEGF-A165b/total VEGF-A is higher than a corresponding reference value, it is suggested that the prognosis of myocardial infarction of the subject is good when the VEGF-A165b/total VEGF-A is lower than the corresponding reference value.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application. 
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The limitation “measuring total VEGF-A and VEGF-A165b in a blood sample obtained from the subject” is mere data gathering.
Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

claims 15-17 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-14 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
			
Evaluating claim 18, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
measuring total VEGF-A in a blood sample obtained from the subject, 
wherein the value suggests prognosis of myocardial infarction of the subject or severity of coronary artery disease of the subject, 
the subject is a subject after the onset of myocardial infarction, 
it is suggested that the prognosis of myocardial infarction of the subject is poor when the total VEGF-A measured value is lower than a corresponding reference value, 
it is suggested that the prognosis of myocardial infarction of the subject is good when the total VEGF-A measured value is higher than the corresponding reference value.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the 
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The limitation “measuring total VEGF-A in a blood sample obtained from the subject” is mere data gathering.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Dependent claims 19-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-14 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-3, 5-8, 10-11, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2010/0255520 (Kavsak).

Regarding claim 1, Kavsak discloses a method comprising acquiring a value relating to VEGF-A of a subject, wherein the value is a measured value of total VEGF-A in a blood sample (“a method of determining risk of heart failure in a mammal is provided comprising determining in a biological sample obtained from the mammal the concentration of each of IL-6, MCP-1, IL-10, VEGF” [0005]), or  a value obtained by dividing a measured value of VEGF-A165b in the blood sample by a measured value of total VEGF-A in the blood sample (VEGF-A165b/total VEGF-A), and 
the value suggests prognosis of myocardial infarction of the subject or severity of coronary artery disease of the subject  (“a method of determining risk of heart failure in a mammal is provided comprising determining in a biological sample obtained from the mammal the concentration of each of IL-6, MCP-1, IL-10, VEGF” [0005]).

Regarding claim 2, Kavsak discloses the method above, and further discloses in a case where the subject is a subject after onset of myocardial infarction, and the value is a total VEGF-A measured value, it is suggested that the prognosis of myocardial infarction of the subject is poor when the total VEGF-A measured value is lower than a corresponding reference value (“in a biological sample obtained from the mammal the concentration of each of IL-6, MCP-1, IL-10, VEGF, and EGF biomarkers in the sample, wherein a positive result of at least three of said biomarkers is indicative of a risk of heart failure in the mammal” [0005]), and/or in a case where the subject is a subject after the onset of myocardial infarction, and the value is VEGF-

Regarding claim 3, Kavsak discloses the method above, and further discloses the value is a total VEGF-A measured value, the reference value is a value calculated on the basis of total VEGF-A measured values in blood samples of a group of subjects after the onset of myocardial infarction with a good prognosis (“For the 216 subjects (61% male), the median age (25.sup.th-75.sup.th percentile) was 66 years (53-76). At the time of study enrolment in 1996, 19.4% of the subjects were diagnosed with acute myocardial infarction based on WHO MONICA criteria” [0038]).

Regarding claim 5, Kavsak discloses the method above, and further discloses in a case where the value is a total VEGF-A measured value, it is suggested that the prognosis of myocardial infarction of the subject is good when the total VEGF- A measured value is higher than the corresponding reference value (“For the 216 subjects (61% male), the median age (25.sup.th-75.sup.th percentile) was 66 years (53-76). At the time of study enrolment in 1996, 19.4% of the subjects were diagnosed with acute myocardial infarction based on WHO MONICA criteria” [0038]),  and in a case where the value is VEGF-A]s5b/total VEGF-A. it is suggested that the prognosis of myocardial infarction of the subject is good when the VEGF-A165b/total VEGF-A is lower than the corresponding reference value.

Regarding claim 6, Kavsak discloses the method above, and further discloses the poor prognosis comprises the high risk of occurrence of major adverse cardiac and cerebrovascular Kaplan-Meier analysis assessing individuals with 3 or more positive tests versus those with less than 3 positive tests (i.e., 3-5 pos vs. &lt;3 pos tests) in the later specimen (i.e. 2.sup.nd specimen) demonstrated that those with 3 or more positive tests had a greater probability for death/HF.” [0041]).

Regarding claim 7, Kavsak discloses the method above, and further discloses the major adverse cardiac and cerebrovascular events comprise one or more events selected from the group consisting of cardiovascular death, recurrence of nonfatal myocardial infarction, reapplication of coronary artery revascularization surgery, and cerebral infarction (“Kaplan-Meier analysis assessing individuals with 3 or more positive tests versus those with less than 3 positive tests (i.e., 3-5 pos vs. &lt;3 pos tests) in the later specimen (i.e. 2.sup.nd specimen) demonstrated that those with 3 or more positive tests had a greater probability for death/HF).” [0041]).

Regarding claim 8, Kavsak discloses the method above, and further discloses in a case where the value is a total VEGF-A measured value, it is suggested that the subject belongs to the severe coronary artery disease group when the total VEGF-A measured value is higher than the corresponding reference value, and in a case where the value is VEGF-A165b/total VEGF-A, it is suggested that the subject belongs to the severe coronary artery disease group when the VEGF-A165b/total VEGF-A is lower than the corresponding reference value (“in a biological sample obtained from the mammal the concentration of each of IL-6, MCP-1, IL-10, VEGF, and EGF biomarkers in the sample, wherein a positive result of at least three of said biomarkers is indicative of a risk of heart failure in the mammal
Regarding claim 10, Kavsak discloses the method above, and further discloses in a case where the value is a total VEGF-A measured value, it is suggested that the subject belongs to a non-severe coronary artery disease group when the total VEGF-A measured value is lower than the corresponding reference value (“VEGF… a positive result of at least three of said biomarkers is indicative of a risk of heart failure in the mammal” [0005],  “infiltrative diseases, e.g. amyloidosis, haemochromatosis, sarcoidosis, and scleroderma; inflammatory diseases, e.g. myocarditis or myocardial extension of endo- /pericarditis” [0025], “For the 216 subjects (61% male), the median age (25.sup.th-75.sup.th percentile) was 66 years (53-76). At the time of study enrolment in 1996, 19.4% of the subjects were diagnosed with acute myocardial infarction” [0038]), and in a case where the value is VEGF-A165b/total VEGF-A, it is suggested that the subject belongs to the non-severe coronary artery disease group when the VEGF- A165b/total VEGF-A is higher than the corresponding reference value 

Regarding claim 11, Kavsak discloses the method above, and further discloses in a case where the value is a total VEGF-A measured value, the reference value is a value calculated on the basis of total VEGF-A measured values in blood samples of the severe coronary artery disease group (“in a biological sample obtained from the mammal the concentration of each of IL-6, MCP-1, IL-10, VEGF, and EGF biomarkers in the sample, wherein a positive result of at least three of said biomarkers is indicative of a risk of heart failure in the mammal” [0005], [0025] “For the 216 subjects (61% male), the median age (25.sup.th-75.sup.th percentile) was 66 years (53-76). At the time of study enrolment in 1996, 19.4% of the subjects were diagnosed with acute myocardial infarction based on WHO MONICA criteria” [0038]).

Regarding claim 14, Kavsak discloses the method above, and further discloses the measured value of total VEGF- A is obtained by an immunoassay using an anti-total VEGF-A antibody and the measured value of VEGF-A165b is obtained by an immunoassay using an anti-VEGF- A165b antibody (“biological sample is obtained, it is analyzed for the level of each of the cytokine proteins, IL-6, MCP-1, IL-10, EGF and VEGF. If necessary, or preferable, a related protein may be analyzed in place of any one of IL-6, MCP-1, IL-10, EGF and VEGF. This determination may be accomplished using various methods established in the art, for example, by Enzyme Linked ImmunoSorbent Assays (ELISAs) or Enzyme ImmunoAssay (EIA). In this assay, the cytokine to be analyzed is complexed with cytokine-specific reactant such as an antibody which is linked (either before or following formation of the complex) to an indicator, such as an enzyme” [0021]

Regarding claim 18, Kavsak discloses a method for acquiring a value relating to VEGF-A of a subject, comprising: measuring total VEGF-A in a blood sample obtained from the subject, wherein the value suggests prognosis of myocardial infarction of the subject or severity of coronary artery disease of the subject (“a method of determining risk of heart failure in a mammal is provided comprising determining in a biological sample obtained from the mammal the concentration of each of IL-6, MCP-1, IL-10, VEGF” [0005]), the subject is a subject after the onset of myocardial infarction, it is suggested that the prognosis of myocardial infarction of the subject is poor when the total VEGF-A measured value is lower than a corresponding reference value, it is suggested that the prognosis of myocardial infarction of the subject is good when the total VEGF-A measured value is higher than the corresponding reference value (“For the 216 subjects (61% male), the median age (25.sup.th-75.sup.th percentile) was 66 years (53-76). At the time of study enrolment in 1996, 19.4% of the subjects were diagnosed with acute myocardial infarction based on WHO MONICA criteria” [0038]).

Regarding claim 19, Kavsak discloses the method above, and further discloses the poor prognosis comprises the high risk of occurrence of major adverse cardiac and cerebrovascular events (“Kaplan-Meier analysis assessing individuals with 3 or more positive tests versus those with less than 3 positive tests (i.e., 3-5 pos vs. &lt;3 pos tests) in the later specimen (i.e. 2.sup.nd specimen) demonstrated that those with 3 or more positive tests had a greater probability for death/HF.” [0041]).

Regarding claim 20, Kavsak discloses the method above, and further discloses the major adverse cardiac and cerebrovascular events comprise one or more events selected from the group consisting of cardiovascular death, recurrence of nonfatal myocardial infarction, reapplication of coronary artery revascularization surgery, and cerebral infarction (“Kaplan-Meier analysis assessing individuals with 3 or more positive tests versus those with less than 3 positive tests (i.e., 3-5 pos vs. &lt;3 pos tests) in the later specimen (i.e. 2.sup.nd specimen) demonstrated that those with 3 or more positive tests had a greater probability for death/HF.” [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0255520 (Kavsak) in view of US 2013/0337476 (Lee).

Regarding claim 9, Kavsak discloses the method above, but does not explicitly disclose the severe coronary artery disease group is a group of subjects with a SYNTAX score of more than 22.
	However, a like reference Lee teaches “The SYNTAX score was established on the basis of the characterization of coronary vasculature with respect to the severity of coronary artery disease and complexity of the lesion. Higher SYNTAX scores were hypothesized to represent more complex and severe CAD” [0066], FIG. 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of detecting coronary disease of Kavsak to use SYNTAX scores as taught by Lee to accurately diagnose coronary disease.

Regarding claim 13, Kavsak discloses the method above, but does not explicitly disclose the non-severe coronary artery disease group is a group of subjects with a SYNTAX score of 22 or less.
	However, a like reference Lee teaches “The SYNTAX score was established on the basis of the characterization of coronary vasculature with respect to the severity of coronary artery disease and complexity of the lesion. Higher SYNTAX scores were hypothesized to represent more complex and severe CAD” [0066], FIG. 1.
Kavsak to use SYNTAX scores as taught by Lee to accurately diagnose coronary disease.

Examiner’s note
Claims 4, 12 and 15-17 define over the prior art of record.
Although a reference “Antiangiogenic VEGF-A in peripheral artery disease” (Boucher) teaches measuring for VEGF-A165b, Boucher does not explicitly teach the further limitations of:
Claim 4, a case where the value is VEGF-A165b/total VEGF-A, the reference value is a value calculated on the basis of VEGF-A165b/total VEGF-A of a group of subjects after the onset of myocardial infarction with a good prognosis.
Claim 12, in a case where the value is VEGF-A165b/total VEGF-A, the reference value is a value calculated on the basis of VEGF-A165b/total VEGF-A of the severe coronary artery disease group.
Claim 15, a method for acquiring a value relating to VEGF-A of a subject, comprising: measuring total VEGF-A and VEGF-A165b in a blood sample obtained from the subject; calculating VEGF-A165b/total VEGF-A by dividing a measured value of VEGF-A165b in the blood sample by a measured value of total VEGF-A in the blood sample, wherein the value suggests prognosis of myocardial infarction of the subject or severity of coronary artery disease of the subject, the subject is a subject after the onset of myocardial infarction, it is suggested that the prognosis of myocardial infarction of the subject is poor when the VEGF-A165b/total VEGF-A is higher than a corresponding reference value, it is suggested that the prognosis of 
Claims 16-17 depend from claim 15 and define over the prior art for the same reasons as claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/C.Y.L/Examiner, Art Unit 2864     

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857